DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “extinguish and extinguishing agent is unclear. Is Applicant intending to put forth extinguishing with an extinguishing agent?
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The same rejection applies to additional instances of the limitation.
In claim 1, line 13, the limitation “a high pressure compressed gas” appears to be an improper double inclusion of the occurrence of the limitation in line 5. Is the limitation referencing the same gas, or a different gas?  
In claim 2, lines 2 and 3, it is unclear whether “compressed gas” is referencing the high pressure compressed gas, or a different gas.
Claim 2 recites the limitation "the pressure" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
In claims 4 and 7, the instances of thereof in lines 3 and 4 are unclear as to what part they are referencing. Examiner recommends reciting the highlighted parts.
Claim 11 recites the limitation "the inner main surface" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 11, line 3, the limitation “it” is unclear. Is the limitation referencing the diameter, the section, the orifice, or another part?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalski (US 4,691,736).
Regarding claim 1, Kowalski discloses a dual-chamber fire extinguisher automatically operating in response to a fire detection signal to discharge and extinguish an extinguishing agent, comprising: 
an upper chamber (12) in which a high pressure compressed gas is stored together with an extinguishing agent (Column 2, lines 35-40, As best understood, the chamber is stored with pressurized nitrogen and halon); a lower chamber (61, 68) in which a high pressure compressed gas is stored (Column 4,lines 54-56); a cylinder 

    PNG
    media_image1.png
    635
    659
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Kowalski discloses the dual-chamber fire extinguisher of claim 1, wherein in a non-operating state of the valve unit, the pressure of the compressed gas in the lower chamber (61, 68) is equal to or higher than the pressure of the compressed gas in the upper chamber (Column 4, lines 54-56, the forces balance one another to keep the system in equilibrium) so that the piston section is pressed in a direction to block the orifice (The structure allows for the mechanical structure of the lower chamber to keep the piston pressed in a direction to block the orifice).
Regarding claim 3, Kowalski discloses the dual-chamber fire extinguisher of claim 1, wherein the valve unit (32) is operated to discharge the high pressure compressed gas stored in the lower chamber (61, 68) to the outside in response to the fire detection signal input from the outside (Column 3, lines 51-53), and when the valve unit is opened in response to the fire detection signal, the high pressure compressed gas stored in the lower chamber (61, 68) is discharged to the outside so that the pressure of the compressed gas in the upper chamber relatively increase compared to that of the lower chamber, to allow the piston section to be pushed down to open the orifice and the injection hole (Column 3, lines 51-66, The gas from the lower chamber moves into the upper chamber, thus increasing the pressure in the upper chamber, and the gas from the lower chamber cooperates with the gas in the upper chamber to push the piston downward).
Regarding claim 10, Kowalski discloses the dual-chamber fire extinguisher of claim 1, wherein the extinguishing agent is filled to a predetermined height (13) in the upper chamber above the orifice (Figure 1) and a high pressure compressed gas is filled in the remaining sealed space of the upper chamber above the extinguishing agent (Column 2, lines 35-40).
Regarding claim 11, Kowalski discloses the dual-chamber fire extinguisher of claim 1, wherein the inner main surface of the cylinder section under the orifice is formed in a two-stage stepped structure in which an inner diameter thereof gradually increases as it goes down and the piston section is formed in a shape corresponding to the two-stage stepped structure for engagement therewith (Examiner’s Annotated Figure 1, Each of the steps are demonstrated in the annotated figure; the space beneath the orifice widens into the chamber 21, and the piston thins in a stepwise fashion at its neck; The piston cooperates with the orifice).
Regarding claim 12, Kowalski discloses the dual-chamber fire extinguisher of claim 11, wherein a first gasket is provided to seal a gap between a cylinder end part partitioning the orifice and an upper portion of the piston section (Column 2, lines 61-63, The first upper o-ring), and a second gasket is provided to seal a gap between an inner stepped portion of the cylinder section formed by the two-stage stepped structure and a lower portion of the piston section (Column 2, lines 61-62, the second lower o-ring).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski.
Regarding claim 4, Kowalski discloses the dual-chamber fire extinguisher of claim 1, wherein the valve unit (32) comprises: a hollow valve housing (Examiner’s Annotated Figure 1) in which one end thereof (top end) is fixed to a lower opening (68) of the lower chamber (61, 68) (The elements are mechanically fixed in one device), a through hole is formed in a side portion thereof (Examiner’s Annotated Figure 2, As best understood, the through hole is formed in a side portion of the lower chamber 68), and a valve seat (28) having a gas injection hole (23) is coupled to a lower side thereof (Figure 2, The gas injection hole is coupled below the lower chamber); an actuator including an annular coil (Figure 2 depicts the solenoid winding) attached to an inner main surface of the valve housing and an armature surrounded by the coil (Figure 2); a poppet valve (38) including a pintle (43) coupled to the armature of the actuator (Figure 2) and a valve 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the valve element to be shaped like a ball, since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image2.png
    704
    436
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 5, Kowalski discloses the dual-chamber fire extinguisher of claim 4, further comprising a manual opening unit (15, 16, 17) operated to artificially move the poppet valve to an open position (The limitation is interpreted as a recitation of 
Regarding claim 6, Kowalski discloses the dual-chamber fire extinguisher of claim 5, wherein the manual opening unit (15, 16, 17) comprises: a manual opening lever (15) hinge-coupled to a pivot bracket (16) mounted on a lower exposed surface of the valve unit (Figure 1); and a manual opening pin (59) operated to push up the poppet valve to open the gas injection hole when the manual opening lever is manipulated to move to the open position (Column 2, lines 42-46).
Regarding claim 7, Kowalski discloses the dual-chamber fire extinguisher of claim 3, wherein the valve unit (32) comprises: 
a hollow valve housing (Examiner’s Annotated Figure 1) in which one end thereof (top end) is fixed to a lower opening (68) of the lower chamber (61, 68) (The elements are mechanically fixed in one device), a through hole is formed in a side portion thereof (Examiner’s Annotated Figure 2, As best understood, the through hole is formed in a side portion of the lower chamber 68), and a valve seat (28) having a gas injection hole (23) is coupled to a lower side thereof (Figure 2, The gas injection hole is coupled below the lower chamber); 
an actuator including an annular coil (Figure 2 depicts the solenoid winding) attached to an inner main surface of the valve housing and an armature surrounded by the coil (Figure 2); 
a poppet valve (38) including a pintle (43) coupled to the armature of the actuator (Figure 2) and a valve element (Examiner’s Annotated Figure 1) on a bottom side of the pintle to open or close the gas injection hole (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight, The valve element moves into position to open access to the injection hole); and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the valve element to be shaped like a ball, since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 8, Kowalski discloses the dual-chamber fire extinguisher of claim 7, further comprising a manual opening unit (15, 16, 17) operated to artificially move the poppet valve to an open position (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Column 3, line 67- Column 4, line 2).
Regarding claim 9, Kowalski discloses the dual-chamber fire extinguisher of claim 8, wherein the manual opening unit (15, 16, 17) comprises: a manual opening lever (15) hinge-coupled to a pivot bracket (16) mounted on a lower exposed surface of the valve unit (Figure 1); and a manual opening pin (59) operated to push up the poppet valve to open the gas injection hole when the manual opening lever is manipulated to move to the open position (Column 2, lines 42-46).
Regarding claim 13, Kowalski discloses the dual-chamber fire extinguisher of claim 1, including a damping member (28), but fails to disclose that the damping member is disposed around a surface of the valve unit facing the piston section or the valve unit inside the lower chamber facing the piston section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the damping member around a In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752